Title: To Thomas Jefferson from Hugh Holmes, 30 June 1823
From: Holmes, Hugh
To: Jefferson, Thomas


Dear Sir
Winchr
June 30 1823
Untill reminded by your favor the 17th inst I had entirely forgotten the monied transaction with Blackford Arthur & Co you have made it as clear as Sun beams and I now see how it was that in making my last payment to the University I had to pay $165 instead of $150. I shall see the gentleman in the Course of the summer & have no doubt they will acct for the $15with much respect & esteem I am dear Sir your friendHh Holmes